            Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 1 of 10




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    ______________________________________

    INDIA M. o/b/o K.J., 1

                                     Plaintiff,                  DECISION AND ORDER

    v.
                                                                    6:20-cv-06230 (JJM)
    COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
    ______________________________________

                 This is an action brought pursuant to 42 U.S.C. §1383(c)(3) to review the final

determination of the Commissioner of Social Security that K.J., a minor, was not entitled to

Supplemental Security income (“SSI”). Before the court are the parties’ cross-motions for

judgment on the pleadings [10, 11]. 2 The parties have consented to my jurisdiction [13].

Having reviewed their submissions [10, 11, 12], the Commissioner’s motion is granted.


                                           BACKGROUND

                 The parties’ familiarity with the 357-page administrative record [9] is presumed.

K.J. was diagnosed with scoliosis of the spine. Id., p. 260. She received treatment for her

scoliosis from orthopedic surgeon James O. Sanders, M.D. and her primary care physician,

Matthew M. Carlin, M.D. See id., pp. 260, 242-44. X-rays revealed that the curvature of K.J.’s




1
       In accordance with the guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Western District
of New York on November 18, 2020 in order to better protect personal and medical information of non-
governmental parties, this Decision and Order will identify the plaintiff by first name and last initial.
2
        Bracketed references are to the CM/ECF docket entries. Page references to the administrative
record are to the Bates numbering. All other page references are to the CM/ECF pagination (upper right
corner of the page).
         Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 2 of 10




spine grew progressively more severe from 2014 through 2016. See id., pp. 246, 281, 282, 319,

321. She underwent a posterior spinal fusion surgery with instrumentation from T2 through L2

on November 28, 2016. Id., pp. 330-32. Dr. Sanders discharged her from the hospital following

her surgery with the following instructions:

               “You should also be continuing to increase your daily walking. A
               gradual increase is recommended each day, aiming for about 2-15
               minute walks each day by 2 weeks and then 1-30 minute[s] by 4
               weeks. You should also work to increase your time up during the
               day in preparation for returning to school at 6 weeks. You should
               also avoid lifting anything heavier than 10 pounds until cleared by
               Dr. Sanders.”

Id., p. 332. With respect to school activities, Dr. Sanders advised K.J. to receive “[h]ome

tutoring for 6 weeks” and that there was to be “[n]o participation in physical education class or

rough, contact sports for 3 months”. Id., p. 333. After surgery, K.J.’s mother requested a follow-

up appointment with Dr. Sanders’ office due to a “recent fall with increasing pain in her back”.

Id., p. 342. However, upon examination on December 9, 2016, K.J. was “in no distress”, sat

“comfortably on the exam table”, was “able to move off the exam table with ease” and had a

“smooth gait”. Id. Her incision was “healing well” and she was “only mildly tender to

palpation along the incision bilaterally”. Id. K.J. and her father stated that her pain was “well-

controlled”. The examining physician’s assistant, Kailee M. Spusta, did “not see any reason to

get repeat x-rays today, as [K.J.] does not have any complaints of pain”. Id., p. 343. She

discussed with K.J. and her father “that they could work on spacing [K.J.’s] hydrocodone doses

out closer to 6 hours” and “work on substituting ibuprofen in place of the hydrocodone”. Id.

               X-rays on January 10, 2017 showed “intact posterior spinal fixation hardware”

with “no acute abnormality”; and again on February 21, 2017 showing “stable” [b]ilateral

posterior spinal fusion from T2 through L2” with “no hardware complication”. Id., pp. 344-45.



                                                -2-
          Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 3 of 10




K.J.’s “[m]ild underlying residual curvature [was] unchanged”. Id., p. 345. Although the x-ray

reports list Dr. Sanders as the attending physician, no treatment notes from those dates appear in

the record.

                Dr. Carlin examined K.J. on May 9, 2018 for a well child visit. Id., p. 347. K.J.

reported that she was physically active and participated in dance. Id. Her parents had “no

specific concerns” at the time. Id. She was not taking any medications at the time. Id., p. 348.

Upon examination, her spine exhibited “some scoliosis” and a “surgical scar”. Id. Her reflexes

were “present and symmetric”. Overall, Dr. Carlin assessed the examination as a “routine child

health examination without abnormal findings”. Id. However, he noted that K.J. was “overdue

for orthopedics follow-up with Dr. Sanders” and encouraged the family “to call and schedule a

follow-up visit”. Id. In a form that K.J. completed as part of her visit, she described herself as

“active” and stated that she would like to be a dance teacher for a career. Id., p. 352.

                At the time of K.J.’s hearing before the ALJ on October 25, 2018, her mother

reported that K.J. no longer saw Dr. Sanders, and that she had not yet obtained an appointment for

the follow-up visit with Dr. Sanders that Dr. Carlin previously recommended. Id., pp. 51, 54.

K.J.’s mother testified that “severe scoliosis” was K.J.’s only difficulty, but that surgery had

helped K.J. “for the most part”. Id., p. 51. K.J. testified that surgery helped her “feel more

supportive, kind of”. Id., p. 60. K.J.’s symptoms at the time of the hearing, as reported by her

mother, included “intermittent” back pain. Id., p. 51. K.J. reported having trouble bending over

and sits down to tie her shoes. Id., p. 61. She was able, however, to bathe and dress herself. Id.

She babysits her younger sister and gives her a bath. Id., pp. 61-62. K.J.’s mother stated that

K.J.’s doctors advised her to no longer do gymnastics, which she previously enjoyed. Id., p. 51.

At the doctor’s suggestion, plaintiff signed up K.J. for dance to “help strengthen her core”. Id. at



                                                  -3-
          Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 4 of 10




52. K.J. testified that she could not “do some of the things that my friends do”, like dance and

gymnastics, but that she is able to run. Id., pp. 62-63. Plaintiff reported no problems with K.J.’s

academics and stated that K.J. has a core group of friends that she hangs out with and talks to

every day. Id., p. 52. K.J. does chores around the house. Id., pp. 53-54. The only doctor K.J.

sees is her pediatrician, Dr. Carlin. Id., p. 54.

                 Prior to issuing his decision, ALJ Carl E. Stephan requested, and received,

 additional records from Dr. Carlin. See id., pp. 305-57. ALJ Stephan found in his January 24,

 2019 Decision that scoliosis of the spine was K.J.’s lone severe impairment and that there was no

 medical evidence that K.J.’s impairment satisfied the requirements of any listing. 3 Id., pp. 30-

 31. In addition, he found that K.J. did not have an impairment or combination of impairments

 that functionally equal the severity of the listings. Id., pp. 31-40. Specifically, he concluded that

 K.J. had a “less than marked limitation in health and physical well-being” (id., p. 39), but no

 limitations in the remaining five functional domains used to evaluate disability in children (id.,

 pp. 34-39): acquiring and using information, attending and completing tasks, interacting and

 relating with others, moving about and manipulation of objects, and caring for yourself.

                 In reaching that determination, ALJ Stephan gave “significant weight” to Dr.

 Sanders’ post-operative instructions and to the June 28, 2016 opinion of consultative examiner

 Rita Figueroa, M.D. that K.J. had “moderate limitations with respect to repetitive bending,

 twisting, and turning”. Id., p. 34. In addition, he accorded “significant consideration” to the

 August 8, 2016 opinion of J. Meyer, M.D., a non-examining physician, that K.J. had a “less than

 marked” limitation in the domain of health and physical well-being, but no limitations in any

 other functional domain. Id.



 3       Plaintiff does not challenge this finding.
                                                      -4-
         Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 5 of 10




               Because K.J. did not have an impairment or combination of impairments that

resulted in either “marked” limitations in two domains of functioning or an “extreme” limitation

in one domain of functioning, ALJ Stephan concluded that she did not meet the Social Security

Act’s definition of disability. Id., pp. 40. Thereafter, this action ensued.


                                           DISCUSSION

               In seeking remand for further administrative proceedings, K.J. argues that ALJ

Stephan erred by failing to develop the record with a post-surgical functional assessment and

because he failed to advise plaintiff, who was not represented at the hearing, of the importance of

obtaining current functional opinion evidence from K.J.’s treating physicians. Plaintiff’s

Memorandum of Law [10], pp. 7. In addition, plaintiff argues that the functional opinions of

Drs. Figueroa and Meyers were not substantial evidence because they were issued prior to K.J.’s

surgery and were stale. Id., pp. 7-8.


A.     Standard of Review

               “A district court may set aside the Commissioner's determination that a claimant

is not disabled only if the factual findings are not supported by ‘substantial evidence’ or if the

decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42

U.S.C. §405(g)). Substantial evidence is that which a “reasonable mind might accept as

adequate to support a conclusion”. Consolidated Edison Co. of New York. Inc. v. NLRB, 305

U.S. 197, 229 (1938).


B.     Infant Disability Standard

               A claimant under 18 years of age, such as K.J., is “disabled” under the Social

Security Act if she has a medically determinable physical or mental impairment (or combination


                                                 -5-
         Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 6 of 10




of impairments) that result in “marked and severe functional limitations . . . which has lasted or

can be expected to last for a continuous period of not less than 12 months”. 42 U.S.C.

§1382c(a)(3)(C). Under the applicable regulations, K.J. must show that she is not working, that

she has a “severe” impairment or combination of impairments, and that the impairment or

combination of impairments is of listing-level severity - i.e., medically or functionally equal to

the severity of a listed impairment. 20 C.F.R. §§416.924(a)-(d).

               Functional equivalence of limitations in children is evaluated on six domains:

acquiring and using information; attending and completing tasks; interacting and relating with

others; moving about and manipulating objects; caring for oneself; and health and physical well-

being. 20 C.F.R. §416.926a(b)(1)(i)-(vi). Marked limitations in two domains of functioning or

an extreme limitation in one domain constitutes a functional equivalent to a listed impairment.

Id. §416.926a(d). “Marked” limitation for a domain is when a claimant’s “impairment(s)

interferes seriously with your ability to independently initiate, sustain, or complete activities.” Id.

§416.926a(e)(2)(i).

C.     ALJ Stephan Sufficiently Developed the Record

               “Although the claimant has the general burden of proving that he or she has a

disability within the meaning of the Act, because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative obligation to develop the

administrative record. This duty to develop the record exists even when the claimant is

represented by counsel.” Munerlyn v. Colvin, 203 F. Supp. 3d 253, 263-64 (W.D.N.Y. 2016);

Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999). When a plaintiff proceeds before the ALJ pro

se, the ALJ’s duty is heightened. Moran v. Astrue, 569 F.3d 108, 113 (2d Cir. 2009). In the

case of a minor seeking SSI benefits, the Commissioner’s regulations state that “whenever


                                                  -6-
         Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 7 of 10




possible and appropriate” the ALJ “will try to get information from people who” can provide

information concerning the effects of the claimant’s impairments on his or her activities of daily

living. 20 C.F.R. §416.924a(a)(2).

               The extent of the ALJ’s duty to develop the record is a factual inquiry dependent

upon the plaintiff’s impairments and whether the medical evidence in the record is deficient.

See, e.g., Moran, 569 F.3d at 114 (“[i]n light of the meager record and Moran’s manifest

debilitating condition, it was especially important for the ALJ to help Moran develop a

testimonial record of the critical events”); Velez v. Colvin, 2016 WL 8671963, *6 (W.D.N.Y.

2016) (noting that the Second Circuit’s holdings in Tankisi v. Commissioner, 521 Fed. Appx. 29

(2d Cir. 2013) and Pellam v. Astrue, 508 Fed. Appx. 87 (2d Cir. 2013) were fact specific and

holding that “under these circumstances which included vagueness in the record . . . as well as a

claimant with a mental impairment, it was incumbent upon the ALJ to advise the plaintiff of the

importance of obtaining functional assessments from her treating physicians”). Further, an ALJ

is not required to request additional evidence where the report of a consultative examiner,

coupled with other medical evidence, is sufficient to support his or her conclusions. Tankisi, 521

Fed. Appx. at 34.

               Where the record is bereft of any functional assessment of a plaintiff’s functional

abilities, or where the only functional assessments are stale, the ALJ has an obligation to develop

the record with a functional assessment. See, e.g. Girolamo v. Colvin, 2014 WL 2207993

(W.D.N.Y. 2014) (“[a] stale medical opinion does not constitute substantial evidence to support

an ALJ’s findings”); Clute ex rel. McGuire v. Commissioner of Social Security, 2018 WL

6715361, *5 (W.D.N.Y. 2018). However, “[t]he mere passage of time does not render an

opinion stale. Instead, a medical opinion may be stale if subsequent treatment notes indicate a



                                                -7-
          Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 8 of 10




claimant’s condition has deteriorated.” Whitehurst v. Berryhill, 2018 WL 3868721, *4

(W.D.N.Y. 2018); Cruz v. Commissioner of Social Security, 2018 WL 3628253, *6 (W.D.N.Y.

2018) (“consultative examination is not stale simply because time has passed, in the absence of

evidence of a meaningful chan[ge] in the claimant’s condition”). See also Pritchett v. Berryhill,

2018 WL 3045096, *8 (W.D.N.Y. 2018) (“[i]f a claimant’s status regarding her impairments

undergoes ‘significant deterioration’ after a consultative examination, the examination may not

constitute substantial evidence” (emphasis added)); Andrews v. Berryhill, 2018 WL 2088064, *3

(W.D.N.Y. 2018) (same). “A medical opinion based on only part of the administrative record

may still be given weight if the medical evidence falling chronologically . . . after the opinion

demonstrates substantially similar limitations and findings.” Pritchett, 2018 WL 3045096, *8.

                Here, the record contained a functional assessment from Dr. Figueroa. Plaintiff

argues that Dr. Figueroa’s opinion – issued prior to K.J.’s surgery – was stale. Plaintiff’s

Memorandum of Law [10], pp. 7-8. I disagree. The medical evidence demonstrates that K.J.’s

condition did not deteriorate following her November 28, 2016 surgery. To the contrary, the

evidence demonstrates that surgery improved K.J.’s condition. For example, K.J. was seen in

Dr. Sanders’ office on December 9, 2016 for an “urgent evaluation” following “a recent fall with

increasing pain”. Administrative Record [9], p. 342. However, as discussed more fully above,

upon examination by PA Spusta, K.J. did “not recall a recent fall”, was “in no distress”, was able

to sit “comfortably on the exam table” and “to move off the exam table with ease”. Id. K.J. had

no complaints of pain. Id. X-rays taken on January 10, 2017 showed “[i]ntact posterior spinal

fixation hardware” with “[n]o acute abnormality”. Id., p. 344. X-rays taken February 21, 2017 4



4       Although the existence of x-ray reports from January 10, 2017 and February 21, 2017 with Dr.
Sanders listed as the attending provider suggests plaintiff was seen by Dr. Sanders’ office on those dates,
no treatment notes from those dates appear in the record. However, plaintiff does not raise this as a basis
                                                    -8-
          Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 9 of 10




demonstrated that K.J.’s “spinal fusion from T2 through L2” was “stable” with “no hardware

complication”. Id., p. 345. Compared to the January 10, 2017 x-ray, K.J.’s “[m]ild underlying

residual curvature [was] unchanged”. Id.

                Five months later, at her May 9, 2018 well child visit with Dr. Carlin, K.J.’s

parents had “no specific concerns”, and K.J.’s extracurricular activities included “dancing”. Id.,

p. 347. Upon examination, her spine showed “some scoliosis” and her surgical scar. Id., p. 348.

Overall, her visit was a “routine child health examination without abnormal findings”. Id. Dr.

Carlin noted that K.J. was “overdue” for her post-operative orthopedics follow-up visit with Dr.

Sanders and was not taking any medications. Id. Nothing in Dr. Carlin’s treatment note

suggests K.J. was dealing with any persistent symptoms, pain, or loss of function due to her

scoliosis.

                Testimony from both K.J. and her mother suggested no post-surgical deterioration

in K.J.’s condition. K.J.’s mother testified that the surgery helped K.J. “[f]or the most part”. Id.,

p. 51. K.J. herself testified that the surgery “made me feel more supportive”. Id., p. 60.

Although over 5 months had elapsed since K.J.’s well child visit, K.J.’s mother had still not

secured a follow-up appointment with Dr. Sanders, notwithstanding her testimony that K.J.

continued to have “intermittent” pain. Id., p. 51. K.J.’s mother testified that “the doctor”

advised K.J. to no longer participate in gymnastics or to “[p]lay on her feet too hard”. However,

she did not identify any other activities her daughter was unable to perform. Id., pp. 51-52. K.J.

had no problems with academics and had a core group of friends. Id., p. 52. She was able to do

household chores (id., p. 53) and dress and bathe herself (id., p. 61). She was able to run. Id., p.

63. She helped out at home by babysitting and bathing her younger sister. Id., pp. 61-62. The


for remand, nor does she assert that Dr. Sanders imposed any restrictions upon her during those
(presumed) visits greater than those reflected elsewhere in the record.
                                                   -9-
        Case 6:20-cv-06230-JJM Document 14 Filed 09/21/21 Page 10 of 10




only things she identified that she could not do were dance and gymnastics. Id., p. 62. She has

“trouble bending over” but was able to tie her own shoes. Id., pp. 60-61.

               ALJ Stephan relied upon, and specifically cited, this evidence to arrive at his

conclusions. See id., pp. 32-34. Nothing in the record suggests K.J. had difficulties beyond

those identified by Dr. Figueroa. Moreover, K.J., who is now represented by counsel, does not

identify in her papers any loss of function or any missing record that ALJ Stephan should have,

but did not, consider. Even if ALJ Stephan had solicited – and received – a functional

assessment from Dr. Carlin and/or Dr. Sanders, there is nothing in their treatment notes, or in the

testimony of K.J. or her mother, that suggests K.J. has an extreme limitation in any of the

functional domains, or a marked limitation in two or more.

               Under these circumstances, I find that ALJ Stephan did not err by failing to obtain

a functional assessment from Dr. Carlin or Dr. Sanders, or to advise K.J. to do so. In addition, I

find that substantial evidence supports ALJ Stephan’s determination that K.J.’s impairments do

not meet the definition of disability under the Social Security Act.


                                         CONCLUSION

               For these reasons, the Commissioner’s cross- motion for judgment on the

pleadings [11] is granted and plaintiff’s motion [10] is denied.

SO ORDERED.
Dated: September 21, 2021

                                                         _/s/ Jeremiah J. McCarthy ____
                                                          JEREMIAH J. MCCARTHY
                                                          United States Magistrate Judge




                                                -10-
